 Case 1:18-cv-02054-LPS Document 54 Filed 01/08/20 Page 1 of 1 PageID #: 1785




                                         January 8, 2020




The Honorable Leonard P. Stark                                      VIA ELECTRONIC FILING
United States District Court
844 N. King Street
Wilmington, DE 19801
         Re:     Biogen International GmbH v. Banner Life Sciences LLC,
                 C.A. No. 18-2054-LPS

Dear Chief Judge Stark:

        I am writing jointly on behalf of the parties in the above action, in response to Your
Honor’s January 7, 2020 Order (D.I. 53) requesting a decision by today as to whether any
redactions are needed to the Court’s January 7, 2020 sealed Memorandum Opinion (D.I. 52) (the
“Opinion”).

       The parties have conferred and are in agreement that no redactions are required and that
the Opinion can be docketed in unredacted form.

                                                    Respectfully,

                                                    /s/ Steven J. Balick

                                                    Steven J. Balick (#2114)

SJB/nlm

cc:      All counsel of record




{01524253;v1 }
